Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive.
Applicant argues “Clark does not describe analyzing any input overlaid on a photograph or video of each message to determine a subset of messages that correspond to a first media collection, as claimed. Instead, Clark finds a word, key, or symbol in a metadata field associated with the media element to retrieve relevant media elements. Thus, there is no need for Clark to analyze any input overlaid on a photograph or video or the actual photograph or video at all. Nor does Clark suggest such a feature. 
Moreover, the Examiner admits that Clark does not describe "input overlaid" on a photograph or video of each message and cites to Zuckerberg at paragraph 5 to assert that "Zuckerberg teaches input associated with a photograph or video can include input that is overlaid on the media." See Office Action at page 4. As explained above, Clark does not need to analyze any input overlaid on a photograph or video or the actual photograph or video since the system in Clark uses a metadata field associated with a media element to retrieve a relevant media element. Thus, even if it made sense to combine the text overlaid an image of Zuckerberg with an image in Clark, neither reference either alone or in combination describes "analyzing input overlaid on the photograph or video of each message of the plurality of messages to determine a subset of the messages that correspond to a first predetermined media collection of a plurality of predetermined media collections," as recited in independent claim 1. Moreover, there is no need for such an analysis by either reference and neither reference suggest such a need.”.
Examiner’s response – The examiner asserts that the combination of Clark and Zuckerberg would suggest the feature of “analyzing input overlaid on the photograph or video” as claimed.  Applicant appears to be giving this feature a much narrower scope than as presented in the claim.  The claim calls for a general “analyzing” without offering any explicit details or requirements in relation to the structural and/or functional characteristics of “analyzing”.  As applicant notes, Clark is directed towards an analysis of the metadata.  This metadata is specific to input corresponding to a photograph or video.  Thus a form of analysis of input, i.e. a metadata analysis, corresponding to input of a photograph or video has occurred.  The examiner further relies on Zuckerberg to show that input corresponding to a photograph or video may also occur as “input overlaid”.  Clark indicates input has metadata that can be analyzed and Zuckerberg further suggests such input may be overlaid input.  Nothing in these references or the claims prevents the overlaid input to continue to have the corresponding metadata that can be subsequently analyzed for the purpose of media collections. 
It is not clear why analysis of input metadata would be necessarily excluded from the scope of “analyzing input overlaid”.  Again, the claims are broadly stated and do not include any specifics to the “analyzing” nor include an excluding language in regards to “analyzing”.  The specification does not provide any guidance as to how “analyzing input overlaid on the photograph or video” would explicitly or restrictively have to occur.  Thus a broadest reasonable . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claim 2-4, 8-13, 17, 19, and 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0127754 by Clark et al. (Clark) in view of US 2008/0091723 by Zuckerberg et al. (Zuckerberg) and US 2015/0161178 by Badoiu (Badoiu).
With respect to claim 2, Clark teaches a computer-implemented method comprising: 
receiving a plurality of messages from a plurality of computing devices, each message of the plurality of messages comprising a photograph or video;  (Paragraph 18, 19, 22 defining media content to include at least text, photographs, videos, Paragraph 46-47 – content message are received at and/or pushed to central site as well as received at other sites)
Paragraphs 46-49 the received media content at central and other sites are analyzed for triggers entered as input such as various hashtags, labels or other identifiers, matching media elements can be stored in association with their metadata at a designate location of the central site, such as an album collection.  For example, pictures with a particular hashtag are stored in a corresponding album collection for that hashtag)  and 
posting the selection of messages to the first predetermined media collection comprising a plurality of existing messages, the first predetermined media collection to be supplied for viewing upon request by a computing device (Paragraph 21, 48-52, 57 the collection  of all media elements associated with an identifier, such as the hashtag for a persons birthday, is posted as an available album.  This includes the continued searching of the feeds, continuously or periodically, for further instances of media elements to be added to the collection).
Clark does not explicitly disclose the associated input is “input overlaid” on the photograph or video of each message.  Zuckerberg teaches that input associated with a photograph or video can include information input that is overlaid on the media (Paragraph 5 – media can be tagged in multiple regions , the region being superimposed over the media).  It would have been obvious to one of ordinary skill in the art to have the input associated with the photograph/video of Clark include “input overlaid” as taught in Zuckerberg.  One would be motivated to have this as Clark is specifically interested in 
Clark does not explicitly disclose automatically deleting inappropriate or redundant messages from the subset of messages that correspond to the first predetermined media collection and generating a selection of messages from the remaining messages in the subset of messages for addition to the first message collection.  Badoiu teaches an image collection system that can take one set of images, remove inappropriate and duplicate images, and generate a selection of remaining images accordingly (Paragraph 62, 121).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the media collection invention of Clark include the removal of inappropriate and duplicate message as taught in Badoiu.  One would be motivated to have this as is beneficial for improving user satisfaction in interacting with a media collection. 
With respect to claim 3, Clark as modified teaches the computer-implemented method of claim 2, further comprising: receiving a request for the first predetermined media collection; and supplying the first predetermined media collection in response to the request. (Clark Paragraph 44, 50)
With respect to claim 4, Clark as modified teaches the computer-implemented method of claim 2, wherein the first predetermined media collection is associated with at least one of: a particular object, a sports team, a sports event, a concert, a band, a time of day, a motion, a temperature, or a geolocation. (Clark paragraph 4, 19, 45)
With respect to claim 8
With respect to claim 9, Clark as modified teaches the computer-implemented method of claim 8, wherein the first media collection is associated with a first media collection name and at least one associated keyword or object (Clark Paragraph 45)
With respect to claim 10, Clark as modified teaches the computer-implemented method of claim 9, wherein the subset of messages of the plurality of messages corresponding to the first media collection each comprise a message parameter indicative of the message that corresponds to the at least one associated keyword or object of the first media collection or other parameter corresponding to the first media collection. (Clark Paragraph 45-49)
Claims 11-13, 17, and 19 are similar in scope to claims 2-4, and 8-10 and are rejected based on the same rationale. 
Claim 20 is similar in scope to claim 2 and is rejected based on the same rationale. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Zuckerberg and Badoiu as applied to claim 2 and 11 above, and further in view of US 2016/0050704 by von Sneidern et al. (Sneidern).
Examiner notes the provisional for Sneidern, dated 08/12/14,  provides full support for the cited paragraphs. 
With respect to claim 5, Clark as modified teaches the computer-implemented method of claim 2, wherein the message parameter comprises a time stamp associated with the message (Clark Paragraph 19, 49,  – date/time) but does not explicitly disclose and at least one of a speed indicia associated with the message, or a temperature associated with the location at which the message was generated. 
Sneidern teaches classifying and sorting images based on associated metadata, including temperature data and motion data.  (Paragraph 241).  It would have been obvious to one of ordinary 
Claim 14 is similar in scope to claim 5 and is rejected based on the same rationale. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Zuckerberg and Badoiu as applied to claims above, and further in view of US 2013/0104053 by Thornton et al. (Thornton).
With respect to claim 6, Clark as modified teaches the computer-implemented method of claim 2, but does not explicitly disclose wherein the first predetermined media collection is available for a specified transitory period of time.
Thornton teaches a shared media collection can be available for a specified transitory period of time (paragraph 90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark be available for a specified transitory period of time as taught in Thornton.  One would be motivated to have this as Clark desires flexible availability based on privacy access levels and Thornton can provide further improvements in executing such privacy. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Zuckerberg and Badoiu and US 2013/0104053 by Thornton et al. (Thornton) and further in view of US 20110161423 by Pratt et al. (Pratt)
With respect to claim 24, Clark as modified teaches he computer-implemented of claim 6 but does not explicitly disclose wherein the specified transitory period of time is a set amount of time after the duration of an event. 
Pratt teaches a media collection of an event wherein the media collection is available for a specified transitory period of time wherein the specified transitory period of time is a set amount of time after the duration of an event (Paragraph 49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark be available for a period of time being a set amount of time after the duration of an event.  One would be motivated to have this as Clark desires flexible availability based on privacy access levels and Thornton can provide further improvements in executing such privacy. 

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Zuckerberg, and Badoiu as applied above and in further view of US 2015/0381688 by Jenkins et al. (Jenkins).
With respect to claim 7, Clark as modified teaches the computer-implemented method of claim 2, but does not explicitly disclose automatically providing compensation to a message sender when a message from the sender is posted to the first predetermined media collection.
Jenkins teaches it is well known in the art to provide compensation for contributors of images to image collections (Paragraph 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark include compensation for contribution as disclosed in Jenkins.  One would be motivated to have this as it provides incentive for more media to be provided for the media collection. 
Claim 16 is similar in scope to claim 7 and is rejected based on the same rationale. 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Zuckerberg, and Badoiu as applied above, and further in view of US 2016/0149843 by Spicer et al. (Spicer).
With respect to claim 22, Clark as modified teaches the computer-implemented method of claim 2, but does not disclose wherein before receiving the plurality of messages from the plurality of computing devices the method comprises: setting a transitory period of time for the first predetermined media collection, the transitory period of time defined by an open time and close time for posting messages to the first predetermined media collection.
Spicer teaches wherein before receiving a plurality of messages from the plurality of computing devices the method comprises: setting a transitory period of time for a first predetermined media collection, the transitory period of time defined by an open time and close time for posting messages to the first predetermined media collection (Paragraph 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark include setting a transitory period of time as taught in Spicer.  One would be motivated to have this as it improves the management of a collaborative group album such as those in Clark. 


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Zuckerberg, and Badoiu as applied above, and further in view of  US 2016/0149843 by Spicer et al. (Spicer) and US 8,943,140 by Kothari (Kothari).
With respect to claim 23, Clark as modified teaches the computer-implemented method of claim 2, but does not explicitly disclose wherein the first predetermined media collection corresponds to an event series, and wherein before receiving the plurality of messages from the plurality of computing 
Spicer teaches wherein before receiving a plurality of messages from the plurality of computing devices the method comprises: setting a transitory period of time for a first predetermined media collection, the transitory period of time defined by an open time and close time for posting messages to the first predetermined media collection (Paragraph 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection of Clark include setting a transitory period of time as taught in Spicer.  One would be motivated to have this as it improves the management of a collaborative group album such as those in Clark. 
Kothari further teaches in an invention for sharing and coordinating event photos, that an event may be a recurring series and that the management of sharing photos and creating an album for each event in the recurring series includes indicating the start and end time for each even and the recurring parameters (Col. 5 line 27 – Col 6 line 2, Fig. 5A, Col. 53 line 20-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the media collection and transitory period of Clark and Spicer include an event series and setting the transitory period in a recurring function as taught in Kothari.  One would be motivated to have this as it improves the management and sharing of a collaborative group album such as those in Clark.

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID R LAZARO/Primary Examiner, Art Unit 2455